Citation Nr: 0008745	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-05 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from August 1956 until his 
retirement from service in July 1978.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for the cause 
of the veteran's death.  


FINDINGS OF FACT

1.  The veteran used tobacco in service.  

2.  The veteran died in August 1993 of metastatic lung 
cancer.  

3.  The veteran's tobacco use in service caused or 
contributed to the veteran's development of metastatic lung 
cancer.  

4.  Tobacco use in service caused or contributed to the 
veteran's death.  


CONCLUSION OF LAW

The lung cancer which caused the veteran's death was a direct 
result of the veteran's tobacco use during service.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999); 
VAOPGCPREC 19-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Laws and Regulations.  In order to establish 
service connection for the cause of a veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by service was either the principal cause of death 
or a contributory cause of death.  A service connected 
disability will be considered to be the principal cause of 
death when it, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death, that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(b) (1999).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(1999).  

VA General Counsel, in VAOPGCPREC 19-97, made the following 
comment:

Where a claimant can establish that a 
disease or injury resulting in disability 
or death was a direct result of tobacco 
use during service, e.g., damage done to 
a veteran's lungs by in-service smoking 
gave rise to lung cancer, service 
connection may be established without 
reference to section 3.310(a).

Factual Background.  The veteran was born in August 1938, 
entered military service in August 1956, before his 18th 
birthday, and remained in service for more than 20 years 
until his retirement in July 1978.  He died in August 1993 
before his 55th birthday.

The appellant is seeking service connection for the cause of 
the veteran's death.  The certificate of death reveals that 
the veteran died on August [redacted], 1993.  The immediate cause of 
death was listed as metastatic lung cancer.  The medical 
officer who filled out the certificate indicated that tobacco 
use had probably contributed to the veteran's death.  

The service medical records include notations that the 
veteran smoked in service.  A July 1968 clinical record sheet 
noted that the veteran smoked and a notation dated in January 
1969 reflects that the veteran gave a history of smoking one 
pack of cigarettes a day.  

An entry apparently made in May 1993 in a medical record from 
the Brooke Army Medical Center reflects that the veteran had 
quit smoking cigarettes twelve years previously.  He had 
smoked one and a half packs per day for 27 years.  Other 
entries note 50 pack years tobacco, and that he quit smoking 
in 1980 or 1981.  

The record indicates that the veteran began smoking shortly 
before he entered military service, smoked continuously 
during the 22 years of his military service, and then quit 
smoking about 2 years after his retirement from service.  The 
vast majority of his smoking occurred while he was in 
military service.  

In February 2000 the Board of Veterans' Appeals (Board) 
requested an opinion from a pulmonary physician at a VA 
hospital.  The Board posed the following question.  

Is it at least as likely as not that the 
veteran's smoking in service contributed 
substantially or materially to the 
development of lung cancer which was the 
principal cause of the veteran's death?  

In a February 2000 letter, a pulmonary physician at the 
Wilmington, Delaware, VA Medical Center responded as follows:

My answer to the above question is an 
emphatic Yes.  

Around 1950, epidemiologic evidence began 
to accumulate in support of an 
association between cigarette smoking and 
lung cancer.  Today the medical community 
has established the etiologic 
relationship between smoking and primary 
lung cancer.  The accumulative evidence 
was summarized and published in the first 
report of the Surgeon General on smoking 
and health, in 1964 (USPHS publication), 
and subsequently updated.  Cancer risk 
increases not only with the number of 
cigarettes smoked (dose), but with the 
number of years of smoking (duration).  
It is also observed that the risk 
decreases after smoking cessation, and 
probably reaches around the risk of non-
smokers about 15 years after quitting.  
In the above patient, lung cancer 
developed before 15 years of quitting.  
Therefore I feel confident to state that 
his lung cancer was causally related to 
his smoking.  

After developing additional evidence in this case, the Board, 
in accordance with Thurber v. Brown, 5 Vet. App. 119 (1993), 
informed the appellant's representative in a March 26, 2000, 
letter of the additional evidence, and provided an 
opportunity to respond.  The appellant responded in March 
2000.  She indicated that she had no further evidence or 
argument to present.  

Analysis.  The evidence in this case is uncontroverted.  The 
veteran smoked cigarettes in service for more than 20 years.  
The vast majority of the veteran's cigarette smoking was 
during his military service.  He developed lung cancer as a 
result of cigarette smoking and died in August 1993.  The 
primary cause of his death listed on his death certificate 
was metastatic lung cancer.  A medical expert reviewed the 
records in this case and concluded that the veteran's smoking 
in service contributed substantially or materially to the 
development of the lung cancer which caused his death.

Service connection for the cause of the veteran's death, 
based on tobacco use in service, is warranted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



- 6 -




